— Judgment unanimously affirmed, with costs. Assuming, without deciding, that the appellant stockholder is in a position to raise the question of the alleged invalidity of the mortgage in suit, we think her claim unavailing so long as the corporation has and retains the benefit of the money loaned on the faith of the mortgage. (Hamilton Trust Co. v. Clemes, 17 App. Div. 152; affd., 163 N. Y. 423.) The finding that the mortgagees were without knowledge of the by-laws is approved. Present — Kelly, P. J., Rich, Young, Kapper and Lazansky, JJ.